  
              
K
IEF 
BROS
.,
 
INC
.
 
 
577
 
 
358 NLRB No. 72
 
K
ie
ft Brothers, Inc. 
and
 
General Teamsters, Chau
f-
feurs, Salesdrivers and Helpers, Local 673 and 
Jaime Nieves and Construction and General 
Laborers, Local Union #25.  
Case
s
 
13

CA

045023,
 
13

CA

045058, 13

CA

045062, and 13

CA

045194
 
June
 
26
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On March 15, 2010, the two sitting members of the 
Board issued a Decision and Order in this proceeding, 
which is reported at 355 NLRB 116.
1
 
 
On June 17, 2010, 
the United States Supreme Court issued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635 (2010), 
holding that under Section 3(b) of the Act, in order to 
exercise the delegated authority of the Board, a delegee 
group of at l
east three members must be main
tained.
 
In an initial motion filed March 13, 2012, and an 
amended motion filed March 20, the Acting General 

                                        
                  
 
1
 
Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh delegated to Members Liebman, 
Schaumber, and Kirsanow
, as a three
-
member group, all of the powers 
of the National Labor Relations Board in anticipation of the expiration 
of the terms of Members Kirsanow and Walsh on December 31, 2007.  
Thereafter, pursuant to this delegation, the two sitting members issued 
d
ecisions and orders in unfair labor practice and representation cases.
 
New Process Steel
, that a duly constituted Board review 
this ca
se.  The Acting General Counsel asserts that the 

in this matter and that the requested action is necessary 
for him to seek enforcement of that Order.  The Acting 

 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 

record in light of the exceptions and briefs and has d
e-

ndings, and concl
u-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in the decision reported at 355 
NLRB 116 (2010), which is incorporated herein by re
f-
erence.
2
 
                                        
                  
 
2
 
We do not, however, incorporate the personal statements of former 
Member Schaumber and former Chairman Liebman set forth in f
ns.
 
3, 
4, 5, 6, and 8 of the two
-
member decision, except a
s noted.  It is unne
c-
essary for the Board to pass on the issues raised in those personal 
statements.
 

t-

statement tha
t the Respondent would not have been obligated to bargain 
over the layoffs if it had shown that they were consistent with a past 
practice.
 

Davis Supermarkets
, 306 
NLRB 426 (1992), cited by the judge, was later enf
orced by the United 
States Court of Appeals for the District of Columbia Circuit.  See 2 
F.3d 1162 (1993), cert. denied 511 U.S. 1003 (1994).
 
 
